 



Exhibit 10.5
PIER 1 IMPORTS, INC.
SUPPLEMENTAL RETIREMENT PLAN
RESTATED AS OF JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                          PAGE
 
            ARTICLE I —PURPOSE   1
 
            ARTICLE II —DEFINITIONS   1
 
           
 
  2.1   Actuarial Equivalent   1
 
  2.2   Beneficiary   1
 
  2.3   Board   1
 
  2.4   Cause   2
 
  2.5   Change of Control of the Employer   2
 
  2.6   Code   2
 
  2.7   Committee   2
 
  2.8   Compensation   2
 
  2.9   Early Retirement Date   2
 
  2.10   Employer   3
 
  2.11   Good Reason   3
 
  2.12   Highest Average Compensation   3
 
  2.13   Normal Retirement Date   3
 
  2.14   Participant   3
 
  2.15   Pier 1   3
 
  2.16   Retirement   4
 
  2.17   Separation from Service   4
 
  2.18   Supplemental Retirement Benefit   4
 
  2.19   Target Amount   4
 
  2.20   Termination   4
 
  2.21   Total and Permanent Disability   4
 
  2.22   Years of Credited Service   5
 
  2.23   Years of Plan Participation   5
 
            ARTICLE III —PARTICIPATION AND VESTING   5
 
           
 
  3.1   Participation   5
 
  3.2   Supplemental Retirement Benefit Vesting   5
 
            ARTICLE IV —SUPPLEMENTAL RETIREMENT BENEFITS   6
 
           
 
  4.1   Benefit   6
 
  4.2   Normal Retirement Benefit   6
 
  4.3   Early Retirement Benefit   6
 
  4.4   Change of Control Benefit   6
 
  4.5   Disability Retirement Benefit   6
 
  4.6   Termination Benefit   7
 
  4.7   Form of Benefit Payment   7
 
  4.8   Commencement of Payments   7
 
  4.9   Withholding; Payroll Taxes   8
 
  4.10   Payment to Guardian   8
 
  4.11   Major Medical and Hospitalization Insurance Coverage   8
 
            ARTICLE V — SURVIVOR BENEFITS   9
 
           
 
  5.1   Death Prior to Commencement of Benefits   9
 
  5.2   Death After Commencement of Benefits   9
 
  5.3   Suicide; Misrepresentation   9

(i)



--------------------------------------------------------------------------------



 



                          PAGE
 
  5.4   Effect of Payment   9
 
            ARTICLE VI —BENEFICIARY DESIGNATION   10
 
           
 
  6.1   Death of Participant   10
 
  6.2   Amendments   10
 
  6.3   No Beneficiary Designation   10
 
  6.4   Effect of Payment   10
 
  6.5   Death of Beneficiary   10
 
            ARTICLE VII —ADMINISTRATION   11
 
           
 
  7.1   Committee; Duties   11
 
  7.2   Agents   11
 
  7.3   Binding Effect of Decisions   11
 
  7.4   Indemnity of Committee   11
 
            ARTICLE VIII —CLAIMS PROCEDURE   11
 
           
 
  8.1   Claim   11
 
  8.2   Denial of Claim   11
 
  8.3   Review of Claim   11
 
  8.4   Final Decision   12
 
            ARTICLE IX —TERMINATION, SUSPENSION OR AMENDMENT   12
 
           
 
  9.1   Amendment or Termination   12
 
  9.2   Successor Employer   12
 
            ARTICLE X —MISCELLANEOUS   12
 
           
 
  10.1   Unsecured General Creditor   12
 
  10.2   Trust Fund   12
 
  10.3   Nonassignability   13
 
  10.4   Not a Contract of Employment   13
 
  10.5   Participant’s Cooperation   13
 
  10.6   Domestic Relations Order   13
 
  10.7   Captions   13
 
  10.8   Governing Law   13
 
  10.9   Validity   14
 
  10.10   Successors   14
 
  10.11   Notice   14

(ii)



--------------------------------------------------------------------------------



 



PIER 1 IMPORTS, INC.
SUPPLEMENTAL RETIREMENT PLAN
ARTICLE I—PURPOSE
     The purpose of this Supplemental Retirement Plan (hereinafter referred to
as the “Plan”) is to provide supplemental retirement benefits for a select group
of management or highly compensated employees of Pier 1 imports, Inc. It is
intended that the Plan will aid in retaining and attracting employees of
exceptional ability by providing such individuals with these benefits. This Plan
was originally effective as of September 28, 1995 and was restated effective as
of December 5, 2002. This restatement of the Plan shall only apply with respect
to Participants who are actively employed by the Employer after December 31,
2004. The prior provisions of the Plan as in effect as of December 4, 2002 will
continue to apply with respect to Participants who terminated employment with
the Employer prior to December 5, 2002 and the prior provisions of the Plan as
in effect as of December 31, 2004 will continue to apply with respect to
Participants who terminated employment with the Employer after December 4, 2002
and prior to January 1, 2005.
     The purpose of this January 1, 2005 restatement is to cause the Plan to
comply with the requirements of Sections 409A(a)(2), (3) and (4) of the Code.
The Plan is to be construed and interpreted in accordance with such purpose.
ARTICLE II—DEFINITIONS
     For the purposes of this Plan, the following terms shall have the meanings
indicated unless the context clearly indicates otherwise:
2.1 Actuarial Equivalent
     “Actuarial Equivalent” means equivalence in value between two (2) or more
forms and/or times of payment based on the mortality table prescribed by the
Secretary of the Treasury or his delegate in accordance with Internal Revenue
Code Section 412(l)(7)(C)(ii), and an interest rate equal to the twenty-four
(24) month rolling average of the Pension Benefit Guaranty Corporation interest
rate for immediate annuities, as published in Appendix B to Part 2619 of Title
29 of the Code of Federal Regulations, or any successor or replacement rate (the
“PBGC rate”), using the current rate as of the beginning of the month in which
the calculation is made and the twenty-three (23) previous months.
2.2 Beneficiary
     “Beneficiary” means the person, persons or entity entitled under Article V
to receive Plan benefits after a Participant’s death.
2.3 Board
     “Board” means the Board of Directors of Pier 1 Imports, Inc.
PAGE 1 SUPPLEMENTAL RETIREMENT PLAN
RESTATED JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



2.4 Cause
     “Cause” means that the Participant:
     (a) Misappropriated, has stolen or embezzled funds of the Employer; or
     (b) Committed an act of deceit, fraud, or willful misconduct or otherwise
acted in bad faith, adverse to the best interests of the Employer.
2.5 Change of Control of the Employer
     “Change of Control of the Employer” shall be deemed to have occurred if:
     (a) Any “person” as defined in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934 (the “Act”) becomes the “beneficial owner” (as
defined in Rules 13(d)3 and 13(d)5 under the Act) of securities of Pier 1,
representing thirty-five percent (35%) or more of the voting power of the
outstanding securities of Pier 1 having the right under ordinary circumstances
to vote at an election of the Board of Directors of Pier 1; or
     (b) There shall occur a change in the composition of a majority of the
Board of Directors within a two (2) year period which change shall not have been
affirmatively approved by a majority of the Board of Directors as constituted
immediately prior to the commencement of such period; or
     (c) At any meeting of the stockholders of Employer called for the purpose
of electing directors, a majority of persons nominated by the Board of Directors
for election as directors shall fail to be elected; and
     the transaction or event described in (a), (b) or (c) above, whichever may
have occurred, also constitutes a “change in the ownership or effective control”
of the Employer within the meaning of Section 409A(a)(2)(v) of the Code.
2.6 Code
     “Code” means the Internal Revenue Code of 1986, as amended.
2.7 Committee
     “Committee” means the Compensation Committee of Pier 1 or any other
Committee chosen by the Board.
2.8 Compensation
     “Compensation” for a calendar year means the sum of (i) the rate at which
salary is being paid to a Participant as of the last day of that calendar year,
(ii) any bonuses actually paid to a Participant during that calendar year
excluding bonuses that were first payable during and deferred from a previous
calendar year and (iii) any bonuses that were payable to a Participant during
that calendar year which were deferred for payment to a subsequent year.
2.9 Early Retirement Date
     “Early Retirement Date” means the first day of the month coincidental with
or next following the date on which a Participant has a Separation from Service,
if the date of such Separation from Service
PAGE 2 SUPPLEMENTAL RETIREMENT PLAN
RESTATED JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



occurs on or after such Participant’s attainment of age fifty-five (55) and
completion of ten (10) Years of Plan Participation.
2.10 Employer
     “Employer” means any of Pier 1, its subsidiaries, including a trust
directly or indirectly owned by Pier 1, and each of their respective successors.
2.11 Good Reason
     “Good Reason” means, without the written consent of the Participant:
     (a) A reduction in the Participant’s base salary or a reduction in the
Participant’s benefits received from the Employer (other than in connection with
an across-the-board reduction in salaries and/or benefits for similarly situated
employees of the Employer or pursuant to the Employer’s standard retirement
policy), in each case as in effect immediately prior to a Change of Control; or
     (b) The relocation of the Participant’s full-time office to a location
greater than fifty (50) miles from the Employer’s current corporate office; or
     (c) A reduction in the Participant’s corporate title as in effect
immediately prior to a Change of Control; or
     (d) The failure by the Employer to obtain the assumption of this Plan by
any successor as contemplated in this Plan.
2.12 Highest Average Compensation
     “Highest Average Compensation” means the sum of the Participant’s
Compensation for his highest paid three (3) full calendar years of employment
with Employer prior to termination of employment (whether or not such years are
consecutive) divided by three (3); provided, however, that if the Participant
has been employed for less than three (3) full calendar years, the “Highest
Average Compensation” shall be determined by using the sum of the Participant’s
Compensation for his number of completed months of employment divided by the
number of his actual completed months of employment multiplied by twelve (12).
2.13 Normal Retirement Date
     “Normal Retirement Date” means the first day of the month coincidental with
or next following the date on which a Participant has a Separation from Service,
if the date of such Separation from Service occurs on or after such
Participant’s attainment of age sixty-five (65).
2.14 Participant
     “Participant” means any individual who is participating or has participated
in this Plan pursuant to Article III.
2.15 Pier 1
     “Pier 1” means Pier 1 Imports, Inc., a Delaware corporation and its
successors.
PAGE 3 SUPPLEMENTAL RETIREMENT PLAN
RESTATED JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



2.16 Retirement
     “Retirement” means the Participant’s Normal Retirement Date or Early
Retirement Date other than by reason of death or Total and Permanent Disability.
Retirement shall also mean the date as of which a Participant has a Separation
from Service within twenty-four (24) months (or, if less, any time of
termination restriction imposed for purposes of Section 409A(a)(2)(A)(v) of the
Code) of a Change of Control of the Employer unless such separation is:
     (a) By the Employer for Cause; or
     (b) Because of Total and Permanent Disability; or
     (c) Because of the Participant’s death; or
     (d) By the Participant other than:
     For Good Reason; or
     Upon the Participant’s voluntary separation from employment after his/her
Normal Retirement Date or Early Retirement Date.
2.17 Separation from Service
     “Separation from Service” of a Participant means a termination of the
Participant’s employment with the Employer provided that it constitutes a
“separation from service” under Proposed Treasury Regulation § 1.409A-1(h) (or
the successor final regulation thereto). In the event that a Participant is not
deemed to have incurred a termination of employment with the Employer by virtue
of a military leave, sick leave or other bona fide leave of absence under
Proposed Treasury Regulation § 1.409A-1(h) (or the successor final regulation
thereto), the Participant will be deemed to have experienced a separation from
service at the time and to the extent required under Proposed Treasury
Regulation § 1.409A-1(h) (or the successor final regulation thereto).
2.18 Supplemental Retirement Benefit
     “Supplemental Retirement Benefit” means the benefit determined under
Article IV of this Plan.
2.19 Target Amount
     “Target Amount” means sixty percent (60%) of Highest Average Compensation
multiplied by a fraction, the numerator of which is the Participant’s actual
Years of Credited Service, not to exceed twenty (20), and the denominator of
which is twenty (20).
2.20 Termination
     “Termination” means a Participant’s Separation from Service for any reason
other than Retirement, death or Total and Permanent Disability.
2.21 Total and Permanent Disability
     “Total and Permanent Disability” means a Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be
PAGE 4 SUPPLEMENTAL RETIREMENT PLAN
RESTATED JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Employer. The Committee’s decision as to total and permanent disability will be
based upon medical reports and/or other evidence satisfactory to the Committee.
2.22 Years of Credited Service
     “Years of Credited Service” means the years of credited vesting service
with the Employer, determined in accordance with the provisions of the Pier 1
Associates’ 401 (k) Plan, or any successor tax-qualified retirement plan.
2.23 Years of Plan Participation
     “Years of Plan Participation” means the total number of full years in which
a Participant has participated in the Plan.
ARTICLE III—PARTICIPATION AND VESTING
3.1 Participation
     Participation in this Plan shall be limited to those employees of the
Employer nominated by the Chief Executive Officer of Pier 1 and approved by the
Committee and by the Board, and who elect to participate in this Plan by
executing a Participation Agreement in the form designated by the Committee.
3.2 Supplemental Retirement Benefit Vesting
     (a) Vesting Percentage. Each Participant shall become vested in a
Supplemental Retirement Benefit based upon Years of Plan Participation under the
following schedule:

          Years of Plan   Vesting Participation   Percentage
Less than 1
    0 %
1 but less than 2
    10  
2 but less than 3
    20  
3 but less than 4
    30  
4 but less than 5
    40  
5 but less than 6
    50  
6 but less than 7
    60  
7 but lass than 8
    70  
8 but less than 9
    80  
9 but less than 10
    90  
l0 or more
    100  

     (b) Conditions for Immediate Vesting. Regardless of a Participant’s actual
Years of Plan Participation, a Participant shall be one hundred percent (100%)
vested in a Supplemental
PAGE 5 SUPPLEMENTAL RETIREMENT PLAN
RESTATED JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



Retirement Benefit upon Retirement, Retirement based on a Change of Control of
the Employer, Separation from Service due to Total and Permanent Disability, or
death.
ARTICLE IV —SUPPLEMENTAL RETIREMENT BENEFITS
4.1 Benefit
     Upon incurring a Separation from Service, a Participant shall receive a
Supplemental Retirement Benefit from this Plan which, along with the
Participant’s benefits from primary Social Security, shall equal approximately
sixty percent (60%) of the Participant’s Highest Average Compensation. The
computation of said Supplemental Retirement Benefit shall be made in accordance
with the provisions of Articles IV and V, as applicable, but in no event shall
the amount of the Supplemental Retirement Benefit paid annually to any
Participant exceed five hundred thousand dollars ($500,000.00). Notwithstanding
the above, a Participant who is terminated for Cause shall forfeit any right to
receive benefits under the Plan.
4.2 Normal Retirement Benefit
     Upon a Normal Retirement Date, Employer shall pay to the Participant a
monthly Supplemental Retirement Benefit from this Plan equal to one-twelfth
(1/12th) of the following annual amounts:
     (a) The Target Amount; less
     (b) The Participant’s primary Social Security benefit payable at
Retirement.
4.3 Early Retirement Benefit
     Upon an Early Retirement Date but before his Normal Retirement Date,
Employer shall pay to the Participant the monthly Supplemental Retirement
Benefit calculated under Section 4.2 above except:
     (a) The Target Amount shall be reduced by five-twelfths percent (5/12%) for
each full calendar month by which the Participant’s Early Retirement Date
precedes the Participant’s attainment of age sixty-five (65); and
     (b) The offset required by Subsection 4.2(b) shall be determined using the
Social Security Act in effect at Early Retirement Date and assuming zero
(0) future earnings from the Participant’s Early Retirement Date to the
Participant’s attainment of age sixty-five (65).
4.4 Change of Control Benefit
     If a Participant has a Retirement event as a result of a Change of Control
of the Employer, Employer shall pay to the Participant the monthly Supplemental
Retirement Benefit calculated under Section 4.2 above except the offset required
by Subsection 4.2(b) shall be determined using the Social Security Act in effect
at the date of Retirement due to a Change of Control and assuming zero
(0) future earnings from the Participant’s Retirement date to the Participant’s
attainment of age sixty-five (65).
4.5 Disability Retirement Benefit
     If a Participant has a Separation from Service due to Total and Permanent
Disability, Employer shall pay to the Participant the monthly Supplemental
Retirement Benefit calculated under Section 4.2 or 4.3, as applicable, except
that Years of Credited Service shall continue to accrue from the separation date
to the Normal Retirement Date, or Early Retirement Date, as the case may be.
PAGE 6 SUPPLEMENTAL RETIREMENT PLAN
RESTATED JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



4.6 Termination Benefit
     If a Participant has a Separation from Service prior to Retirement, death
or Total and Permanent Disability, Employer shall pay to the Participant the
monthly Supplemental Retirement Benefit calculated under Section 4.2 above
except:
     (a) The offset required by Subsection 4.2(b) shall be determined using the
Social Security Act in effect at Termination and assuming level earnings to the
Participant’s attainment of age sixty-five (65); and
     (b) The benefit shall be multiplied by the vesting percentage provided in
Section 3.2 above.
4.7 Form of Benefit Payment
     The Supplemental Retirement Benefit determined under Article IV shall be
paid in the basic form provided below unless the Participant elects an
alternative form in the form of payment designation. Any alternative form shall
be the Actuarial Equivalent of the basic form of benefit payment. The basic and
alternative forms of payments are as follows:
     (a) Basic Form of Benefit Payment. A monthly single life annuity for the
Participant’s life.
     (b) Alternative Forms of Benefit Payment.
     (i) A monthly joint and survivor annuity with payment continued to the
survivor at one hundred percent (100%); or
     (ii) A monthly joint and survivor annuity with payment continued to the
survivor at fifty percent (50%) of the amount paid to the Participant.
     A Participant desiring payment of his Plan benefit in a form other than the
basic form of payment described in (a) above must elect the alternative form of
payment he desires prior to the commencement of the benefit payment. Such
election shall be in writing. Notwithstanding the above, whenever the lump sum
equivalent of the benefit is $25,000 or less, the benefit shall be paid in a
lump sum.
4.8 Commencement of Payments
     Benefits payable to a Participant under Sections 4.2, 4.3, 4.4 and 4.5
shall commence as soon as practicable but not later than sixty (60) days after
the date of the Participant’s Separation from Service. Benefits payable to a
Participant under Section 4.6 as a result of Termination shall commence on the
first day of the month coincidental with or next following the date on which the
Participant attains age sixty-five (65). All payments shall be made as of the
first day of the month.
     Notwithstanding this Section 4.8, in the case of any Participant who is a
“key employee” as such term is defined in Section 416(i) of the Code without
regard to paragraph (5) thereof, and with respect to any portion of such
Participant’s Plan benefit which would constitute compensation which is deferred
after December 31, 2004 for purposes of Section 409A of the Code, no
distribution may be made of any such portion from the Plan to such Participant
as a result of his Separation from Service before the date which is six
(6) months after the date of such Separation from Service (or, if earlier, the
date of death of the Participant following such Separation from Service) unless
such Separation from Service was by
PAGE 7 SUPPLEMENTAL RETIREMENT PLAN
RESTATED JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



reason of any of the events described in Sections 409A(a)(2)(A)(ii), (iii),
(iv), (v) or (vi) of the Code. In the event of any such payment deferral the
periodic payment amount shall be determined as if its payments commenced as
originally provided under the Plan and the first payment to the Participant
shall include an amount equal to the sum of the periodic payments which would
have been paid to such Participant but for the payment deferral mandated
pursuant to Section 409A(a)(2)(B)(i) of the Code.
4.9 Withholding; Payroll Taxes
     To the extent required by the law in effect at the time payments are made,
the Employer shall withhold from payments made hereunder any taxes required to
be withheld from a Participant’s wages by the federal, state or local
government.
4.10 Payment to Guardian
     If a Plan benefit is payable to a minor or a person declared incompetent or
to a person incapable of handling the disposition of property, the Committee may
direct payment of such Plan benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetence, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the Plan
benefit. Such distribution shall completely discharge the Committee and Employer
from all liability with respect to such benefit.
4.11 Major Medical and Hospitalization Insurance Coverage
     If a Participant has a Separation from Service due to Retirement or Total
and Permanent Disability, such Participant (for himself and his dependents)
shall have the right to medical benefit coverage to be provided by the Employer
until the death of the Participant provided; however, that if the Participant is
survived by a spouse, such spouse shall have the right to continued medical
coverage for a period of thirty-six (36) months from the Employer on the same
basis as the Participant would have had if he had survived. Such coverage shall
be comparable to the Employer-provided major medical and hospitalization
insurance coverage, if any, made available generally to the Employer’s active
employees and their dependents. Such coverage will only be provided if the
Participant pays, or reimburses the Employer for, a portion of the total premium
for such major medical coverage equal to the amount such Participant would have
been required to pay, or reimburse the Employer, had he been covered as an
active employee of the Employer. Premium payments or reimbursements required to
be paid by a Participant pursuant to this Section 4.11 shall be made by the
Participant at such times and in such form as the Employer shall establish
pursuant to reasonable payment methods.
     Upon Termination of a Participant, such Participant (for the Participant
and the Participant’s dependents) shall have the right to participate, during
the fifteen (15) years immediately after the date such Participant attains age
sixty-five (65), in the Employer provided major medical coverage, if any, made
available generally to the Employer’s active employees and their dependents;
provided, however, that such Participant pays, or reimburses the Employer for,
the total premium (i.e., Employer and employee portions) for such major medical
coverage at such times as the Employer’s active employees pay their respective
contributions for such major medical coverage.
     Notwithstanding the foregoing but to the extent and only to the extent
required by Section 409A(a)(2)(B)(i) of the Code, in the case of any Participant
who is a “key employee” as such term is defined in Section 416(i) of the Code
without regard to paragraph (5) thereof, medical benefit coverage and/or medical
benefit payments may not be provided and/or paid to such Participant as a result
of his Separation from Service before the date which is six (6) months after the
date of such Separation from Service (or, if earlier, the date of death of the
Participant following such Separation from Service) unless
PAGE 8 SUPPLEMENTAL RETIREMENT PLAN
RESTATED JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



such Separation from Service was by reason of any of the events described in
Sections 409A(a)(2)(A)(ii), (iii), (iv), (v) or (vi) of the Code. Should the
restriction described in this Paragraph be required to be imposed and become
applicable with respect to a Participant, upon the lapse of the six (6) month
deferral restriction, medical coverage and/or medical benefit payments shall be
made retroactively available to such Participant (for the Participant and the
Participant’s dependents) to the date that they otherwise would have been
available under this Section 4.11 and on the basis as contemplated by this
Section 4.11.
ARTICLE V—SURVIVOR BENEFITS
5.1 Death Prior to Commencement of Benefits
     (a) Death at or After Age 55. If a Participant dies after becoming eligible
for Retirement at an Early Retirement Date but prior to Retirement, Employer
shall pay a survivor benefit to the Participant’s Beneficiary equal to the
Retirement benefit that would have been provided had the Participant retired on
the day before the Participant’s death with a fifty percent (50%) joint and
survivor annuity form.
     (b) Death Prior to Age 55. If a Participant dies prior to the Early
Retirement Date, Employer shall pay a survivor benefit to the Participant’s
Beneficiary equal to the Termination benefit that would have been provided had
the Participant elected a fifty percent (50%) joint and survivor annuity form.
     (c) Time of Payment. Any benefits payable to a Beneficiary under this
section shall commence as soon as practicable after the appropriate application
for benefits has been made but not later than sixty (60) days after all
information necessary to calculate the benefit amount has been received by
Employer. All payments shall be made as of the first day of the month.
5.2 Death After Commencement of Benefits
     If a Participant dies after benefit payments have commenced under
Article IV, a survivor benefit shall be paid to the Participant’s Beneficiary
only if, and to the extent, provided for by the form of payment under which the
Participant was receiving a Supplemental Retirement Benefit, pursuant to
Section 4.7.
5.3 Suicide; Misrepresentation
     No benefit shall be paid to a surviving spouse if the Participant’s death
occurs as a result of suicide during the twelve (12) calendar months beginning
with the calendar month following commencement of participation in this Plan.
The Committee may deny payment if death occurs within twelve (12) months
beginning with the calendar month following commencement of participation in
this Plan or if the Participant has made a material misrepresentation in any
form or document provided by the Participant to or for the benefit of Employer.
5.4 Effect of Payment
     Payment to the surviving spouse shall completely discharge Employer’s
obligations under this Plan.
PAGE 9 SUPPLEMENTAL RETIREMENT PLAN
RESTATED JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



ARTICLE VI—BENEFICIARY DESIGNATION
6.1 Death of Participant
     Each Participant shall have the right, at any time, to designate any person
or persons as his Beneficiary or Beneficiaries (both primary and contingent) to
whom payment under this Plan shall be paid in the event of death prior to
complete distribution to the Participant of the benefits due under the Plan.
Each Beneficiary designation shall be in a written form prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime. If a Participant’s Compensation is community property,
any Beneficiary designation shall be valid or effective only as permitted under
applicable law.
6.2 Amendments
     Any Beneficiary designation may be changed by a Participant without the
consent of any designated Beneficiary by the filing of a new Beneficiary
designation with the Committee. The filing of a new Beneficiary designation form
will cancel all Beneficiary designations previously filed.
6.3 No Beneficiary Designation
     If any Participant fails to designate a Beneficiary in the manner provided
above, or if the Beneficiary designated by a deceased Participant predeceases
the Participant, the Committee, in its discretion, shall direct the Employer to
distribute such Participant’s benefits (or the balance thereof) as follows:
     (a) To the Participant’s surviving spouse, if any; or
     (b) If the Participant shall have no surviving spouse, then to the
Participants children in equal shares, by right of representation; or
     (c) If the Participant shall have no surviving spouse or children, then to
the Participants estate.
6.4 Effect of Payment
     Payment to the Beneficiary shall completely discharge Employer’s
obligations under this Plan.
6.5 Death of Beneficiary
     Following commencement of payment of Plan benefits, if the Beneficiary
designated by a deceased Participant dies before receiving complete distribution
of the benefits, the Committee shall direct the Employer to distribute the
balance of such benefits:
     (a) As designated by the Beneficiary in accordance with the provisions in
Section 6.1 above; or
     (b) If the Beneficiary shall not have made such designation, then to the
Beneficiary’s estate.
PAGE 10 SUPPLEMENTAL RETIREMENT PLAN
RESTATED JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



ARTICLE VII—ADMINISTRATION
7.1 Committee; Duties
     This Plan shall be administered by the Committee. Members of the Committee
may be Participants under this Plan.
7.2 Agents
     The Committee may appoint an individual to be the Committee’s agent with
respect to the day-to-day administration of the Plan. In addition, the Committee
may, from time to time, employ other agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
counsel who may be counsel to the Employer.
7.3 Binding Effect of Decisions
     The decision or action of the Committee with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations promulgated hereunder
shall be final and binding upon all persons having any interest in the Plan.
7.4 Indemnity of Committee
     The Company shall indemnify and hold harmless the members of the Committee
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to this Plan, except in the case of gross
negligence or willful misconduct by the Committee.
ARTICLE VIII—CLAIMS PROCEDURE
8.1 Claim
     Any person claiming a benefit, requesting an interpretation or ruling under
the Plan, or requesting information under the Plan shall present the request in
writing to the Committee which shall respond in writing as soon as practicable.
8.2 Denial of Claim
     If the claim or request is denied, the written notice of denial shall be
made within ninety (90) days of the date of receipt of such claim or request by
the Committee and shall state:
     (a) The reason for denial, with specific reference to the Plan provisions
on which the denial is based.
     (b) A description of any additional material or information required and an
explanation of why it is necessary.
     (c) An explanation of the Plan’s claims review procedure.
8.3 Review of Claim
     Any person whose claim or request is denied or who has not received a
response within ninety (90) days may request review by notice given in writing
to the Committee within sixty (60) days of
PAGE 11 SUPPLEMENTAL RETIREMENT PLAN
RESTATED JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



receiving a response or one hundred fifty (150) days from the date the claim was
received by the Committee. The claim or request shall be reviewed by the
Committee who may, but shall not be required to, grant the claimant a hearing.
On review, the claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.
8.4 Final Decision
     The decision on review shall normally be made within sixty (60) days after
the Committee’s receipt of a request for review. If an extension of time is
required for a hearing or other special circumstances, the claimant shall be
notified and the time shall be one hundred twenty (120) days after the
Committee’s receipt of a request for review. The decision shall be in writing
and shall state the reason and the relevant Plan provisions. All decisions on
review shall be final and bind all parties concerned.
ARTICLE IX—TERMINATION, SUSPENSION OR AMENDMENT
9.1 Amendment or Termination
     The Board may, in its sole discretion, amend or terminate this Plan at any
time, in whole or in part; provided, however, that no such amendment or
termination shall adversely affect the benefits of Participants which have
vested in accordance with Section 3.2 above prior to such action, the benefits
of any Participant who has had a Separation from Service, or the benefits of any
Beneficiary of a Participant who has died; provided further, however, that the
amendment or termination of this Plan shall not alter in any manner the timing
or form of benefit payments under this Plan.
9.2 Successor Employer
     The provisions of this Plan shall be binding upon and inure to the benefit
of any successor or assign of the Employer. If a successor Employer amends or
terminates this Plan, no such amendment or termination shall adversely affect
the benefits of Participants which have vested in accordance with Section 3.2
above prior to such action, the benefits of any Participant who has previously
retired, or the benefits of any Beneficiary of a Participant who has previously
died.
ARTICLE X—MISCELLANEOUS
10.1 Unsecured General Creditor
     Benefits to be provided under this Plan are unfunded obligations of the
Employer. Participants and their Beneficiaries, heirs, successors, and assigns
shall have no secured interest or claim in any property or assets of Employer,
nor shall they be Beneficiaries of, or have any rights, claims or interests in
any life insurance policies, annuity contracts or the proceeds therefrom owned
or which may be acquired by Employer (“Policies”). Except as provided in
Section 10.2, such Policies or other assets of Employer shall not be held under
any trust for the benefit of Participants, their Beneficiaries, heirs,
successors or assigns, or be considered in any way as collateral security for
the fulfilling of the obligations of Employer under this Plan.
10.2 Trust Fund
     Employer shall be responsible for the payment of all benefits provided
under the Plan. At its discretion, Employer may establish one (1) or more
trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of such benefits. Although such a trust shall be
irrevocable,
PAGE 12 SUPPLEMENTAL RETIREMENT PLAN
RESTATED JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



its assets shall be held for payment of all Employer’s general creditors in the
event of insolvency. To the extent any benefits provided under the Plan are paid
from any such trust, Employer shall have no further obligation to pay them. If
not paid from the trust, such benefits shall remain the obligation of Employer.
In no event shall any provision of this Plan be interpreted to provide or of any
trust established pursuant to this Section 10.2 provide or be interpreted to
provide that any assets of the Employer (whether placed in trust or not) will
become restricted to the provision of benefits under the Plan in connection with
a change in the Employer’s financial health and in no event will any assets of
the Employer, in fact, be so restricted.
10.3 Nonassignability
     Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof. No part of the amounts payable shall, prior to
actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.
10.4 Not a Contract of Employment
     The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between Employer and the Participant, and the Participant
(or his Beneficiary) shall have no rights against the Employer except as may
otherwise be specifically provided herein. Moreover, nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of
Employer or to interfere with the right of Employer to discipline or discharge
him at any time.
10.5 Participant’s Cooperation
     A Participant will cooperate with Employer by furnishing any and all
information requested by Employer in order to facilitate the payment of benefits
hereunder, and by taking such physical examinations and such other action as may
be requested by Employer.
10.6 Domestic Relations Orders
     All or any portion of a Participant’s Plan benefit will be paid to an
individual other than such Participant pursuant to and in accordance with the
provisions of a domestic relations order but only if such domestic relations
order satisfies all of the requirements to be a “qualified domestic relations
order” within the meaning of Section 414(p) of the Code and only if the timing
of payment or payments under the order comply with the distribution timing
requirements of Section 409A of the Code.
10.7 Captions
     The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.
10.8 Governing Law
     The provisions of this Plan shall be construed and interpreted according to
the laws of the State of Delaware.
PAGE 13 SUPPLEMENTAL RETIREMENT PLAN
RESTATED JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



10.9 Validity
     In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.
10.10 Successors
     The provisions of this Plan shall bind and inure to the benefit of Employer
and its successors and assigns. The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Employer, and successors of any such corporation or other
business entity.
10.11 Notice
     Any notice or filing required or permitted to be given to the Committee
under the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to any member of the Committee, the President of
the Employer, or the Employer’s Statutory Agent. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of three
(3) days following the date shown on the postmark or on the receipt for
registration or certification.
PIER 1 IMPORTS, INC.

                Date: October 9, 2006  By:   /s/ Gregory S. Humenesky        
Gregory S. Humenesky        Executive Vice President, Human Resources     

PAGE 14 SUPPLEMENTAL RETIREMENT PLAN
RESTATED JANUARY 1, 2005

 